Citation Nr: 9934954	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1945 to November 
1946.

This appeal arose from a November 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for PTSD.  In February 1997, the veteran, 
his wife and his son testified at a personal hearing at the 
RO.  In March 1998, a decision was rendered which continued 
to deny the requested benefit.  In June 1998, the Board of 
Veterans' Appeals (Board) issued a decision which found that 
the veteran's claim for service connection was not well 
grounded.

In March 1999, a Joint Motion for Remand was filed, which 
requested that the Board's June 1998 decision be vacated and 
the file remanded for readjudication of the claim on the 
merits.  On March 12, 1999 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), issued an order which vacated the June 1998 
decision of the Board and which returned the case to the 
Board for readjudication consistent with its order.  Copies 
of the Joint Motion for Remand and the Court's order are 
included in the claims folder.

A review of the record found requests for a personal hearing 
made by the veteran's representative on June 29 and July 21, 
1999.  In the interests of due process, it is determined that 
this case must be remanded so that the RO can schedule the 
requested personal hearing.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should schedule a personal 
hearing, as requested by the veteran's 
representative on June 29 and July 21, 
1999.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












